DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-9, 11-12, 14-16, 18-23 (renumbering as 1-20 respectively) are allowed.

Regarding claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein performing, by the first access network device, network coding on the first data block, to generate the plurality of first encoded data blocks comprises: when a data volume of data packets received by the first access network device is greater than a second threshold K. using, by the first access network device, one or more of the data packets as the first data block, and performing the network coding on the first data block, wherein a data volume of the first data block is less than or equal to K: or when a data volume of data packets received by the first access network device is greater than a first threshold and is less than or equal to the second threshold K. using, by the first access network device, the received data packets as the first data block, and performing the network coding on the first data block: and performing, by the first access network device, offload processing on a first encoded data block of the plurality of first encoded data blocks, wherein the offload processing comprises: sending, by the first access network device, a first part of the first encoded data block to a second access network device, and directly sending, using an air interface, a second part of the first encoded data block to a terminal device”.

Regarding claim 12 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, by the terminal device, a second encoded data block of one or more second encoded data blocks sent by a second access network device, wherein the one or more first encoded data blocks and the one or more second encoded data blocks are parts of a plurality of first encoded data blocks encoded from a first data block; sending, by the terminal device in response to the terminal device receiving a first  quantity of the plurality of first encoded data blocks, a first feedback message to the first access network device: obtaining, by the terminal device, the first data block based at least in part on decoding the first encoded data block, the second encoded data block,  or a
combination of the first encoded data block and the second encoded data block; and
sending, by the terminal device in response to the terminal device obtaining the first data
block, a second feedback message to the first access network device and to the second access network device.”


Regarding claim 16 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving a second encoded data block of one or more second encoded data blocks sent by a second access network device, wherein the one or more first encoded data blocks sent by the first access network device and the one or more second encoded data blocks sent by the second access network device include a same sequence number such that the first encoded data block of the one or more first encoded data blocks and the second encoded data block of the one or more second encoded data blocks include the same sequence number; sending, in response to the terminal device receiving a first quantity of the one or more first encoded data blocks or a first quantity of the one or more second encoded data blocks a first feedback message to the first access network device: and decoding the first encoded data block and the second encoded data block, to obtain a first data block.

Moreover, the Applicant’s arguments concerning the underlined claimed elements in claim 12 and 16 are found to be persuasive.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473